Opinion filed June 26, 2014




                                       In The

        Eleventh Court of Appeals
                                    __________

                              No. 11-12-00129-CV
                                  __________

           MICHELLE DIMMITT, Appellant
                       V.
 BROOKSHIRE GROCERY COMPANY D/B/A BROOKSHIRE’S
      AND SUPERIOR SANITATION, INC., Appellees

                     On Appeal from the 220th District Court
                            Comanche County, Texas
                     Trial Court Cause No. CCCV-10-14910


        CONCURRING MEMORANDUM OPINION
      A wet floor is a wet floor. Insofar as the majority holds that the “wet floor”
cone did not adequately warn of a different kind of wet floor, I disagree. However,
because I believe that the summary judgment evidence raises an issue of material
fact as to whether the cone was in sufficient proximity to the place where Dimmitt
fell so as to constitute an adequate warning, I concur in the result.


June 26, 2014                                               MIKE WILLSON
Panel consists of: Wright, C.J.,                            JUSTICE
Willson, J., and Bailey, J.